         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                        United States District Court
                                                   Southern District of Georgia
                  JOSEPH LAWTON, JR.,

                      Plaintiff,
                                                                                     JUDGMENT IN A CIVIL CASE


                                              V.                                   CASE NUMBER: 4:19-cv-173

                  UNITED STATES OF AMERICA, et al.,

                      Defendants.




                      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                      has rendered its verdict.

                      Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                  䢢
                      rendered.

                      IT IS ORDERED AND ADJUDGED

                      that, in accordance with this Court's Order dated April 8, 2020, adopting the Report and

                      Recommendation of the United States Magistrate Judge as the opinion of this Court, judgment is

                      entered dismissing the Plaintiff's complaint without prejudice. This case stands closed.




            Approved by:




            April 14, 2020                                                       John E. Triplett, Acting Clerk
           Date                                                                  Clerk



                                                                                 (By)
                                                                                 ((B
                                                                                   By)) D
                                                                                   By)  Deputy Clerk
                                                                                               Cl k
GAS Rev 10/1/03
